Title: To Benjamin Franklin from Elizabeth Henckell, 5 January [1774?]
From: Henckell, Elizabeth
To: Franklin, Benjamin


Dear Sir
Hampton Janry 5 [1774?]
I cannot refrain from taking up my pen to thank you warmly for your kind compliance with my requests and still kinder manner of conferring the favors. Mr. King also desires I would return his thanks. That this year may bring peace and freedom to the Americans built upon lasting and solid foundations and that you may long live to enjoy the fruits of your labours is the ardent wish of Dear Sir Your gratefully affectionate Friend
E Henckell

Compliments of the season attend Mrs. Stevenson and Mr. Temple. I am sorry the latter would not favor me with his company to dinner.

 
Addressed: Dr Franklin / Mrs Stevenson’s / Craven Street / Strand
